Lumpkin, J.

1. When, in certifying concerning the correctness of the grounds of a motion for a new trial, the judge below explains or modifies its recitals of fact, this court, in arriving at a knowledge of whiat actually occurred, will be governed by tbe statements in the judge’s certificate.
. 2. Pursuing this course in the present case at the October term, 1895, this court correctly arrived at the facts; and therefore, the application for a rehearing, based upon the ground that it failed to do so, is without merit. Were it otherwise, such application could not be entertained after the expiration of that term.
. 3. The “extraordinary” motion for a new trial, based upon alleged newly discovered evidence, when considered in connection with the counter-showing presented by the State, affords no legal canse for setting aside the original judgment.

Application for a rehearing in the original case denied.


Judgment in the present case affirmed.